Citation Nr: 1625823	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a kidney disorder to include as a result of herbicide exposure or as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a kidney disorder to include as a result of herbicide exposure or as secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no medical nexus linking the Veteran's current tinnitus to his military noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board in December 2015, and a transcript of the hearing is of record.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A review of the Veteran's service treatment records does not indicate that the Veteran sought treatment for tinnitus while in-service.  The Veteran's January 1968 separation examination indicated that the Veteran's ears were evaluated as normal, and the Veteran did not report experiencing tinnitus in a medical history provided contemporaneously with his separation examination.  A January 1968 service treatment record states that the Veteran does not have tinnitus.

In an August 2009 written statement the Veteran indicated that while he was in-service he was exposed to noise from explosions, gunfire, and helicopters.

In several September 2009 written statements the Veteran indicated that he had not sought treatment for tinnitus in-service, but that he believe his tinnitus was due to noise exposure from helicopters and other air craft, howitzers, and bombs, and, on one occasion, a short round exploded close enough to his tent that shrapnel tour through it barely missing him.

The Veteran underwent a VA audiological examination in November 2009.  The Veteran reported that he was experiencing ringing in ears, and that the symptoms manifested gradually since the 1970s without an isolated precipitating event.  The Veteran stated that while in-service he fired weapons without hearing protection.  The Veteran claimed that he was not exposed to loud noises outside of his military service, but he did indicate that after leaving the service he was an aircraft mechanic for 29 years.  The examiner diagnosed the Veteran with tinnitus, but the examiner opined that the Veteran's tinnitus was less likely than not related to a period of service.

In a November 2010 statement the Veteran once again reported noise exposure in-service from air craft and munitions.

The Veteran underwent a VA psychological examination in January 2011.  The Veteran reported participating in combat operations in a war zone.

A January 2012 private treatment record indicates that the Veteran has tinnitus as well as a history of noise exposure from the military, but do not specifically comment on the etiology of the tinnitus.

In December 2015, the Veteran testified at a personal hearing before the Board.  The Veteran reported experiencing a great deal of noise exposure in-service including from: helicopters and howitzers.  The Veteran indicated that the ringing in his ears did not begin until after he had separated from service, and that he does not remember exactly when it began; but that it may have begun as late as the 1980s.  See Transcript.

The Veteran is not entitled to service connection for tinnitus.  The Veteran has been diagnosed with tinnitus by both a VA examiner and a private audiologist.  The Veteran has reported a history of noise exposure while in-service, and the Board finds his report to be credible.  

However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must cause the tinnitus.

Here, a VA examiner considered the facts of the Veteran's case, but opined, in November 2009, that the Veteran's tinnitus was not related to a period of service.  The Board finds the examiner's opinion credible and affords it great weight, because the opinion was based on the application of reliable principles and methods to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board notes that there are no contradictory medical opinions of record.  Service treatment records indicate that the Veteran did not report tinnitus during service or at separation from service, and the Veteran has testified that his tinnitus did not manifest until after he left the service; perhaps as late as the 1980s.  

Here, the weight of the probative evidence of record simply fails to demonstrate a medical nexus between the Veteran's tinnitus and his in-service noise exposure.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a neurological bladder disorder is denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he is entitled to service connection for a kidney disorder to include as a result of herbicide exposure or as secondary to his service connected diabetes mellitus.  The Veteran's treatment records indicate that he has a history of membranous nephropathy.  Herbicide exposure is presumed, because the Veteran was stationed in the Republic of Vietnam during the Vietnam War.  The Veteran has been previously service-connected for diabetes mellitus, and the Veteran's service treatment records indicate that the Veteran sought treatment for kidney trouble in October and November 1967 (see p. 32 of the service treatment records).  These facts trigger VA's duty to assist.  Nevertheless, the Veteran has not been provided a VA examination evaluating the etiology of his kidney disorder.  Accordingly, the issue must be remanded in order to provide the Veteran with an appropriate VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo an appropriate VA examination in order to provide answers to the following questions:

a)  Is it at least as likely as not (50 percent or more) that the Veteran's kidney disorder is due to in-service herbicide exposure?  Why or why not?

b)  Is it at least as likely as not (50 percent or more) that the Veteran's kidney disorder is due to any in-service incurrence to include treatment for kidney problems in October and November 1967?  Why or why not?

c)  Is it at least as likely as not (50 percent or more) that the Veteran's current kidney disorder was caused by his service-connected diabetes mellitus?  Why or why not?

d)  Is it at least as likely as not (50 percent or more) that the Veteran's current kidney disorder was aggravated (permanently increased beyond the natural progression of the disability) by his service-connected diabetes mellitus?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


